HALL, Judge.
This appeal (oür No. 1490) was consolidated for hearing in this Court with the appeal in our No. 1514 entitled “Ganucheau v. Kleindorf and Security Insurance Company of New Haven, La.App., 167 So.2d 404.”
In the instant matter John W. Helpin (Helfin) and his collision insurer sued Samuel Kleindorf and his liability insurer seeking recovery for damages to Helpin’s truck resulting from an accident which occurred *408shortly after midnight January 9, 1962 on the Wisner overpass in the city of New Orleans.
From a judgment in plaintiff’s favor for $150.39 defendants appealed.
Iielpin’s truck which was parked at the top of the overpass was damaged when it was struck by a vehicle driven by the defendant, Samuel Kleindorf. The facts are fully stated in our opinion No. 1514 this day handed down, and for the reasons therein assigned we are of the opinion that Kleindorf was not guilty of negligence in striking the truck.
The judgment appealed from is therefore reversed and judgment is now rendered in favor of defendants and against plaintiffs dismissing plaintiffs’ suit; costs of both Courts to be borne by plaintiffs.
Reversed and rendered.